Citation Nr: 1813104	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  10-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  He died in February 2007.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO, inter alia, denied service connection for the cause of the Veteran's death.  In August 2007, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in July 2010.

In June 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

In October 2013, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing the requested actions, the AMC continued to deny the claim of service connection for the cause of the Veteran's death (as reflected in a February 2014 supplemental statement of the case (SSOC)), and returned the matter to the Board for further appellate consideration.

In May 2016, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court issued a Memorandum Decision in which it reversed the Board's May 2016 decision, remanding the claim to the Board, and ordering the Board to award the appellant service connection for the cause of the Veteran's death.

While the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems. 


FINDING OF FACT

In an August 2017 Memorandum Decision, the Court reversed the Board's May 2016 decision and ordered the Board to award service connection for the cause of the Veteran's death; the Court issued its mandate in November 2017.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C. §§ 1110, 1310 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained above, in August 2017, the Court ordered the Board to award service connection for the cause of the Veteran's death.  Inasmuch as the Court has since issued its mandate in the case in November 2017, the Court's decision is final.

In light of the Court's decision, no additional discussion or analysis is necessary.  Service connection for the cause of the Veteran's death must be awarded.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


